  Case 2:19-cv-00814-DAK Document 41 Filed 02/03/21 PageID.420 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


 KARL BUHLER and REGINALD
 BENOIT,                                               MEMORANDUM DECISION AND
                                                               ORDER
                        Plaintiffs,
 v.                                                        Case No. 2:19-cv-00814-DAK

 BCG EQUITIES, LLC,                                           Judge Dale A. Kimball

                        Defendant.


       This matter is before the court on Plaintiffs-Intervenors Kelly Leonard, Kenneth Stanley,

and Andrew Smith’s Motion to Intervene. (ECF No. 32.) The court has considered carefully the

memoranda and other materials submitted by the parties, as well as the law and facts relating to

the motion. Now being fully advised, the court feels that a hearing is unnecessary to resolve this

matter and issues the following Memorandum Decision and Order.

                                          BACKGROUND

       On September 16, 2019, Plaintiffs filed their complaint in Utah state court. (ECF No. 5.)

On October 24, 2020, Defendant removed the case to this court. (ECF No. 2.) Shortly after

removal, Defendant filed both an answer and a motion for judgment on the pleadings. (ECF Nos.

9, 12.) This court partially granted Defendant’s motion for judgment on the pleadings and

subsequently denied Plaintiff’s motion to reconsider. (ECF Nos. 23, 29.) On May 27, 2020,

Plaintiff’s filed its Motion to Intervene. (ECF No. 33.)

       Here, Plaintiff-Intervenors moved to join the case as potential class representatives under

Rule 24(b) of the Federal Rules of Civil Procedure because the named Plaintiffs (Karl Buhler

and Reginald Benoit) have signed settlement agreements of their individual claims. (EDF No. 32

                                                 1
  Case 2:19-cv-00814-DAK Document 41 Filed 02/03/21 PageID.421 Page 2 of 4




at 4). On May 29, 2020, Defendant filed an opposition to Plaintiff-Intervenors’ Motion to

Intervene, arguing that the settlement agreements between Defendant and Plaintiffs Buhler and

Benoit require dismissal of the class action claims. (ECF No. 33.)

       On May 6, 2020, Defendant’s attorney provided Plaintiffs’ attorney with a release form

for both Buhler and Benoit. That same day, Plaintiffs’ attorney reported to Defendant’s attorney

that the release form had been sent to Buhler and Benoit and that “no edits” had been made. The

relevant portion of the release form states:

       Within ten (10) calendar days of the receipt of the payment described in the
       preceding paragraph, the parties, through counsel, shall execute and file a notice or
       stipulation of dismissal of [Buhler and Benoit’s] claims in the Federal Court Action,
       with prejudice, and dismissal of the alleged class claims without prejudice.

(ECF No 33, at 3–4.) By May 27, 2020, Plaintiffs’ lawyer returned the signed release forms and

signatures for both Benoit and Buhler. That same day, Plaintiff-Intervenors—through the same

counsel for Buhler and Benoit—filed this motion to intervene.

       On May 28, 2020, Defendant wired the money according to the terms of the settlement

agreement. A few weeks later, and pursuant to the settlement agreement, Plaintiffs filed a Notice

of Dismissal stating:

       Buhler and Benoit’s individual clam and their individual claims should be
       dismissed with prejudice. This settlement has no effect on the class’ claims, and the
       three class members. . . have sought intervention in the case to continue the class
       claim. Should the court deny the motion to intervene, dismissal as to the class
       should be without prejudice.

(ECF No. 37.)
                                               DISCUSSION

       Rule 24 of the Federal Rules of Civil Procedure provides for permissive intervention that

allows the court to allow intervention to “anyone who . . . has a claim or defense that shares with

the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Permissive

                                                   2
  Case 2:19-cv-00814-DAK Document 41 Filed 02/03/21 PageID.422 Page 3 of 4




intervention allows the court to “exercise[] its discretion” when considering whether or not to

grant the motion to intervene. Id. at (b)(3). In making this determination, a court typically

focuses on the timeliness of the motion or whether intervention would result in an undue delay or

prejudice the main action. Id. This standard is higher when a party seeks to intervene after

judgement has been entered in the main action.

       When a party seeks to intervene after judgment has been entered in a case, the “proposed

intervenor must make a ‘strong showing.’” Payne v. Tri-State Careflight, LLC, 322 F.R.D. 647,

665 (D.N.M. 2017) (collecting cases). “The extra scrutiny is meant to protect the parties and help

the courts.” Id. at 666. “When it comes to post-judgment class action intervention motions,

courts have denied post-judgment intervention when doing so would, e.g., destroy a settlement.”

Id. (citation omitted). The court believes that Plaintiffs have not made this strong showing and

that granting intervention would prejudice Defendant by undermining the bargained-for terms of

the settlement agreement.

       In this instance, the language of the settlement agreement is clear: the Plaintiffs’ counsel

was required to “file a notice or stipulation of dismissal. . . of the alleged class claims without

prejudice.” (ECF No. 33-2 (redacted).) The subsequent Rule 41 Notice of Dismissal (ECF No.

37) and the Motion to Intervene (ECF No. 33) directly contradict this provision in the settlement

agreement. For example, the Notice of Dismissal states that the “settlement has no effect on the

class’ claims.” (ECF No. 37). Additionally, in connection to Plaintiffs’ Motion to Intervene,

Plaintiffs’ counsel states that “[t]the Intervenors move to join the case as prospective class

representatives in order to continue the class claims.” (ECF No. 39 at 2.) Plaintiffs’ counsel

seems to entirely ignore the settlement agreements provisions whereby Plaintiffs agreed to

dismiss the class claims without prejudice. The settlement agreements provisions necessitating



                                                  3
  Case 2:19-cv-00814-DAK Document 41 Filed 02/03/21 PageID.423 Page 4 of 4




the dismissal of the class claims is dispositive of the issue at hand. According to the terms of the

agreements, Plaintiffs were required to stipulate to the dismissal without prejudice of the class

action claims. The court will hold the parties to the terms of their agreements.

       For the forgoing reasons and pursuant to Plaintiffs’ Notice of Dismissal (ECF No. 37),

the terms of the settlement agreement (ECF No. 33-2), and the discretion granted to the court

under Rule 24 of the Federal Rules of Civil Procedure, the court DENIES Plaintiff-Intervenors

Motion to Intervene (ECF No. 33.) Additionally, the court dismisses Plaintiffs’ class claims

without prejudice.

       Dated this 3d day of February, 2021.

                                              BY THE COURT:


                                              ____________________________________
                                              DALE A. KIMBALL
                                              United States District Judge




                                                 4
